Citation Nr: 1819817	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-27 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disability, claimed as secondary to service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from December 10, 1973 to December 27, 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board hearing in August 2016.  However, he did not appear at the scheduled time and place.  In September 2016, the Veteran provided adequate explanation for his non-appearance and requested the hearing be re-scheduled.  In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

This matter was previously remanded by the Board in September 2016 and August 2017 for additional development.  It is back before the Board for further appellate action.  


REMAND

Unfortunately, after a review of the record, the Board finds additional development is required before adjudicating the Veteran's claim of entitlement to service connection for a left ankle condition as secondary to a service-connected right ankle condition.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its August 2017 remand, the Board instructed the examiner to provide new opinions on direct and secondary service connection, as well as on aggravation.  Specifically, the remand directives required the examiner to consider and discuss the Veteran's lay reports of having to favor his left ankle in order to relieve the pain of the right ankle.  The directives also asked the examiner to consider and discuss private medical records suggesting the possibility of a connection between the left ankle condition and the right ankle condition. 

An addendum opinion was provided in September 2017 finding the left ankle condition was less likely than not related to service or secondary to the right ankle condition, or aggravated by the right ankle condition.  However, the rationale for each of these opinions did not exceed two sentences and essentially amounted to stating there was no causal connection between the right ankle condition and the left ankle condition.  In one opinion, the examiner stated the medical literature did not support a finding of service connection but she failed to properly discuss the medical literature or even cite it.  As such, the Board finds the medical opinions are inadequate for adjudication as they are conclusory.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Furthermore, the Board finds the opinions inadequate as they failed to follow the August 2017 remand directives.  Therefore, a remand is required to obtain adequate and compliant medical opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to a different doctor than the one who rendered the September 2017 opinion, with sufficient experience or expertise to render the requested opinions.  Upon a review of the record, the physician must state whether any degree of the Veteran's left ankle condition at least as likely as not (a 50 percent probability or greater) was caused, aggravated, or is otherwise related to his service-connected right ankle disability.  The examiner must specifically consider and discuss the Veteran's lay statements and other evidence, to specifically include the 1986 left ankle medical evidence and the July 2017 private medical records.  Another examination of the Veteran should be performed only if the physician providing the opinion deems it necessary. 

In proffering these opinions, the physician should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed.  

2.  Undertake any other development determined to be warranted. 

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




